Citation Nr: 0528983	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-35 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, the veteran's sister and uncle, S. F., and Mr. S.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran and several witnesses testified before the 
undersigned at a Travel Board hearing in September 2005.  A 
transcript of that hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The medical evidence of record shows that MS symptoms 
were present as early as January 1984 and that the veteran 
was diagnosed as having MS in April 1989.  


CONCLUSION OF LAW

Service connection for MS is not established.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
In addition, disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such.  
Specifically, if MS is manifested to a degree of ten percent 
or more within seven years of the date of separation from 
service, the disease is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

Initially, the Board notes that there is no evidence or 
allegation that MS was diagnosed or manifested during the 
veteran's period of active service or any competent evidence 
of a nexus between the MS and service.  Therefore, service 
connection on a direct basis is not established.  38 U.S.C.A. 
§ 1110; 38 C.F.R. 
§ 3.303.  

The veteran alleges that he manifested symptoms of MS within 
the seven-year period after his discharge from service, such 
that he is entitled to presumptive service connection for MS.  
The veteran was discharged in May 1973.  Therefore, there 
must be evidence that MS was manifest to a compensable degree 
by May 1980 in order to establish service connection.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The Board has undergone a detailed review of the medical 
evidence of record and the testimony of the veteran and 
others at his hearing.  The objective medical evidence of 
record shows that the veteran initially presented to B. S., 
M.D., in January 1984.  He was referred from the North Ridge 
Emergency Room.  The veteran had reported the onset of a numb 
sensation in the left arm six days before.  Physical 
examination was completely normal.  Dr. B. S. referred him to 
North Ridge Hospital for X-rays.  The veteran returned to Dr. 
B. S. in February 1984.  At that time, he related a history 
of numbness in the left leg in 1981 following an automobile 
accident.  Evaluation at that time yielded no diagnosis.  Dr. 
B. S. noted that neurological examination remained 
unremarkable.  

The veteran presented again later in February 1984.  It was 
noted that the veteran was initially referred to Dr. B. S. in 
January 1984 and that past medical history was significant 
only for numbness in the left leg after an automobile 
accident in 1981.  

The Board finds the above statement from the veteran is 
entitled to great probative weight.  Such  a statement by the 
veteran (made well before his claim for VA benefits) at that 
time (1984) provides very negative evidence against this 
claim, as it indicates a medical history that conflicts with 
the veteran's testimony that he was having problems prior to 
1981.

At this time, examination revealed altered sensation.  The 
assessment was paresthesias with a possibility of a 
demyelinating disorder.  A lumbar puncture was performed in 
February 1984.  Testing of the cerebrospinal fluid revealed 
weakly positive results consistent with mild demyelination.  
Notes dated in March 1984 indicated that the veteran's 
symptoms had largely resolved following treatment with 
steroids.  Dr. B. S. stated that the possibility of 
demyelinating disorder had to be considered, but that the 
symptoms may simply represent some nonspecific viral attack 
on the nervous system.  The veteran was counseled to return 
if he experienced further symptoms.  

The veteran returned to Dr. B. S. in April 1989.  Notes 
indicated that he initially saw the veteran in 1984.  The 
veteran reported an eight-to-ten day history of right arm 
numbness.  Physical examination supported a clinical 
diagnosis of MS.  Magnetic resonance imaging (MRI) performed 
at that time confirmed the diagnosis of MS.  In a January 
1994 statement, Dr. B. S. related that the veteran was 
originally diagnosed as having MS in 1984, years after 
service.  

Records from C. S., M.D., included progress notes and various 
insurance-related forms and correspondence.  Notes dated in 
March 1986, indicated that the veteran reported a history of 
being diagnosed with MS in February 1984.  In a form 
completed in December 1988, Dr. C. S. indicated that although 
the veteran's history suggested MS, there was no neurological 
or physical evidence of it.  A November 1990 letter from the 
veteran to his insurance company included his statement that 
he was diagnosed as having MS in 1989.  Correspondence dated 
in November 1991 stated that Dr. C. S. first saw the veteran 
in March 1986.  MS was diagnosed in February 1984 but was not 
confirmed until the 1989 MRI.  

The report of a June 1993 neurological consultation revealed 
that the veteran reported being in excellent health until 
early 1986, when presented with left-sided numbness for three 
to four days.  He was hospitalized at Holy Cross Hospital, 
where he was told that he had had multiple strokes.  The 
veteran left the hospital and over time had resolution of 
nearly all symptoms.  About five years later, he had an 
attack of similar symptoms.  At that time, he first saw Dr. 
B. S., who ordered a lumbar puncture, the results of which 
were consistent with MS.  Handwritten notes from Dr. C. S. 
dated in October 1997 indicated that the veteran had had MS 
since 1986.        

The Board finds that, as a whole, these medical reports 
(which the Board finds are also entitled to great probative 
weight) provide very negative evidence against this claim as 
they indicate a disorder (MS) which symptoms, by the 
veteran's own statements at this critical period of time (the 
1980's), began well after the seven year presumptive period. 

The most probative evidence reflects symptoms of a suspected 
by unconfirmed demyelinating disorder as early as only 
January 1984 and a confirmed diagnosis of MS in April 1989.  
Assuming the January 1984 records reflect symptoms to a 
compensable, the inset of the MS is shown more than seven 
years after the veteran's separation from service.  
Therefore, service connection may not be granted on a 
presumptive basis.  Id.     

The veteran has argued that he had been evaluated and 
hospitalized for MS symptoms prior to 1984.  Specifically, he 
has variously indicated that he was hospitalized for about 
two weeks in 1974 or 1975 at Holy Cross Hospital for symptoms 
of MS.  The veteran also asserts that he was hospitalized and 
evaluated again for about two weeks in 1979 at North Ridge 
Hospital (also identified as Broward Medical Center, North 
Broward Hospital, and Broward Hospital) for symptoms he now 
believes were manifestations of MS.  In fact, he testified 
that he first saw Dr. B. S. in 1979 and that Dr. B. S. 
actually sent him to the hospital.  However, as clearly noted 
above, the medical records the Board has reviewed and cited 
above clearly conflict with his testimony regarding the 
critical issue of when the veteran began having MS symptoms.  
The medical history supplied by the veteran himself in the 
1980's clearly provides much negative probative evidence 
against this claim. 

In addition, the veteran has provided several lay statements, 
and witnesses offered testimony at the Board hearing, 
indicating that the veteran was hospitalized for about two 
weeks in 1974 or 1975.  Lay statements from A. H., D. W., and 
D. U. indicated that it was thought at that time that the 
veteran had a stroke.  A. H. related that the veteran became 
ill with the same symptoms in 1979, he went to the hospital, 
where he was referred to Dr. B.S., who diagnosed MS at that 
time.    

First, the Board acknowledges that the veteran and others are 
competent to relate and describe the symptoms the veteran 
experienced and when.  However, the veteran is a lay person, 
not trained or educated in medicine.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu.  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Therefore, the veteran's opinion as to whether 
those symptoms were in fact indicative of MS at the 10 
percent level is not competent medical evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Second, the Board finds that the statements and testimony 
provided by the veteran and his family members and friends do 
not present a history consistent with the medical evidence of 
record which the Board believes is entitled to greater 
probative value, discussed at length above.  The medical 
records from Dr. B. S. are very clear and specific in noting 
that first saw the veteran in 1984.  There is no indication 
in the records that prior treatment was ever suggested, 
either by Dr. B. S. or, most importantly, by the veteran 
himself.  The only history of symptoms the veteran related 
prior to 1984 consisted of those complaints following a 1981 
automobile accident.  At no time prior to the instant claim 
did the veteran ever relate a history of a two-week 
hospitalization in 1975 and a two-week hospitalization in 
1979 for neurologic symptoms like those he reported in 1984.  
The Board finds it unlikely in the extreme that the veteran 
would never cite his alleged treatment in the 1970's (records 
neither the VA nor the veteran can obtain) during his 
treatment in the 1980's.

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Simply stated, the Board finds that the history the veteran 
provided contemporaneous with treatment in 1984 and 
thereafter to be of more probative value than the current 
recollection by the veteran (and others) of his treatment 
some 30 years ago.    

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In summary, the Board finds that the preponderance of the 
evidence is against service connection for MS.  38 U.S.C.A. § 
5107(b).  There is no evidence of MS in service and no 
evidence relating the MS to service.  The earliest 
manifestation or diagnosis of MS supported by the competent, 
probative evidence of record is in January 1984, more than 
ten years after the veteran's discharge.  Therefore, the 
evidence is not so evenly balanced as to require resolution 
of doubt in the veteran's favor.  Id.  The appeal is denied.     

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in October 2001, as well as information provided in the 
February 2002 rating decision and September 2003 statement of 
the case, the RO advised the veteran of the evidence needed 
to substantiate his claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the September 2002 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Beyond 
this, a detailed review of this issue was undertaken by the 
undersigned at the hearing held in Florida.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board observes that the RO provided VCAA notice in 
October 2001, before the February 2002 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, there is no indication that the RO ever 
asked the veteran to provide any evidence in his possession 
that pertains to the claim.  Id. at 120-21.  In any event, 
the Board is satisfied that the veteran and his 
representative knew to submit evidence in support of his 
appeal, as demonstrated by the submission of private medical 
evidence, lay statements, and hearing testimony.  Defective 
notice may be cured by a claimant's actual knowledge that 
certain evidence was required and that he should provide it.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that a defect in notice affected 
the essential fairness of the adjudication. Id.  Therefore, 
the Board finds that any defect in VCAA notice has not 
resulted in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA medical records.  
The veteran has provided private medical records from B. S., 
M.D., and C. S., M.D.  The veteran has identified additional 
private medical records from Holy Cross Hospital and North 
Broward Medical Center (or Broward Hospital) for treatment in 
the 1970s.  However, in his November 2003 substantive appeal 
and at his hearing before the Board, he indicated that he had 
attempted to secure those records himself and learned that 
Holy Cross Hospital did not retain records more than seven 
years and that North Broward Medical Center had no records 
prior to 1983.  In fact, in the October 2005 Informal Brief 
of Appellant in Appealed Case, the veteran's representative 
concedes that there are no additional private medical records 
available.  Beyond this, the undersigned spoke directly with 
the veteran and his lawyer (who did not represent the veteran 
at the hearing) in order to determine if there was any chance 
to obtain these records.  The response was negative.        

If the undersigned believed there was any chance at all of 
obtaining these records, the Board would not hesitate to 
remand this case to help the veteran. 

The representative argues that the Board should remand the 
appeal to secure a medical examination and opinion.  He 
asserts that there is sufficient lay evidence of symptoms of 
MS within the presumptive period to warrant an examination 
and record review to secure an opinion as to whether those 
symptoms were in fact symptoms of MS.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A.  § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record: (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  

Clearly there is evidence of a current disability.  Although 
there is lay evidence to suggest the disability was manifest 
within seven years from the date of the veteran's discharge, 
the Board finds that this evidence is insufficient to trigger 
the duty to secure an examination and opinion.  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must 
be some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  As discussed above, the only 
evidence of MS within the seven-year presumptive period is 
the veteran's current report of symptoms during that time, as 
well as other lay statements indicating that the veteran was 
hospitalized.  Unfortunately, there is what can only be 
described as significant and highly probative medical 
evidence which clearly conflicts with these recollections. 

Without medical records that document the symptoms and 
treatment described, any medical opinion obtained will be 
based primarily on the veteran's history.  A medical opinion 
that relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The Board has already 
found that the history currently reported by the veteran has 
very limited probative value and is outweighed by other 
evidence.  Therefore, remanding the case for a medical 
opinion would not result in any real benefit to the veteran.  
See generally Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(the Court would not require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  Accordingly, the 
Board finds no reasonable basis for providing further 
assistance to the veteran.  Simply stated, the Board finds 
that the evidence, discussed above, which clearly indicates 
that the veteran did not receive treatment for the claimed 
disorder during service, or within seven years of service 
(despite recollections to the contrary decades later), and 
with no competent medical evidence showing or indicating a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.
     

ORDER

Service connection for MS is denied. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


